 1

 2

 3

 4

 5

 6

 7

 8

 9                              UNITED STATES DISTRICT COURT
10                             EASTERN DISTRICT OF CALIFORNIA
11

12   JESSE L. YOUNGBLOOD,                   1:18-cv-01636-LJO-GSA-PC
                                            Appeal case no. 19-15190
13
                  Plaintiff,                ORDER ADOPTING FINDINGS AND
14                                          RECOMMENDATIONS
           vs.                              (ECF No. 11.)
15
     ESQUERRA, et al.,                      ORDER DENYING PLAINTIFF’S
16                                          MOTION TO PROCEED IN FORMA
                 Defendants.                PAUPERIS ON APPEAL
17                                          (ECF No. 8.)
18                                          ORDER FOR CLERK TO SERVE THIS
                                            ORDER ON THE NINTH CIRCUIT
19

20

21          Jesse L. Youngblood (“Plaintiff”) is a state prisoner proceeding pro se with this civil
22   rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United States
23   Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
24          On February 13, 2019, findings and recommendations were entered, recommending that
25   Plaintiff’s motion to proceed in forma pauperis on appeal be denied. (ECF No. 8.) Plaintiff
26   was granted fourteen days in which to file objections to the findings and recommendations.
27   (Id.) The fourteen-day deadline has expired, and Plaintiff has not filed objections or otherwise
28   responded to the findings and recommendations.

                                                    1
 1          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file,
 3   the court finds the findings and recommendations to be supported by the record and proper
 4   analysis.
 5          Accordingly, THE COURT HEREBY ORDERS that:
 6          1.     The findings and recommendations issued by the Magistrate Judge on February
 7                 13, 2019, are ADOPTED IN FULL;
 8          2.     Plaintiff’s motion to proceed in forma pauperis on appeal, filed on February 4,
 9                 2019, is DENIED; and
10          3.     The Clerk of Court is directed to serve this order on the U.S. Court of Appeals
11                 for the Ninth Circuit.
12
     IT IS SO ORDERED.
13

14      Dated:    March 21, 2019                         /s/ Lawrence J. O’Neill _____
                                                UNITED STATES CHIEF DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   2
